Browning, J.,
delivered the opinion of the court.
This case is controlled by those of Hardy v. Coley, 114 Va. 570, 77 S. E. 458; Litton v. Flanary, 116 Va. 710, 82 S. E. 692, and a line of like cases, decided by this court. There are no diverse facts here, sufficiently influencing, to take this case from under the principles annunciated in the cases referred to. We adhere to the latter, and, inasmuch as the decree of the trial court is contrary thereto, we reverse its judgment and remand the case for the entry of a decree confirming the sale of the land in the bill and proceedings mentioned, to the appellants, in accordance with the terms of that directing the sale thereof.

Reversed and remanded.